Title: 7th.
From: Adams, John Quincy
To: 


       Mr. Parsons, has recovered in a great measure from his illness: so that he was the chief part of this day in the office. I spent the evening in part with him. Play’d Backgammon, and draughts. At the former of these games he beats me; at the latter I beat him. I should suppose him to be a great proficient, at those games which require reflection, and a train of reasoning, which is very much the case with draughts; but much of this skill depends entirely upon practice in which he is deficient. I was fatigued for the want of proper rest, last night, and therefore went to bed, quite early; that is by ten o’clock.
      